UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4445


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT EARL MALLORY, a/k/a Mally,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:04-cr-01066-HFF-5)


Submitted:    February 11, 2009             Decided:   March 12, 2009


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. W. Walter Wilkins, United States
Attorney, A. Lance Crick, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert Earl Mallory appeals the district court’s order

granting his motion filed pursuant to 18 U.S.C. § 3582(c)(2)

(2006), and reducing his sentence from sixty-five to fifty-two

months of imprisonment.     We have reviewed the parties’ briefs,

the district court’s order, and the joint appendix and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      United States v. Mallory, No. 6:04-cr-

01066-HFF-5 (D.S.C. Apr. 10, 2008); see United States v. Dunphy,

551 F.3d 247 (4th Cir. 2009).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  2